           Case 2:20-cv-01039-GMN-NJK Document 15 Filed 08/10/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   ROBYN COVINO,
                                                            Case No.: 2:20-cv-01039-GMN-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
14   SPIRIT AIRLINES, INC.,
15           Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a). The parties are hereby ORDERED to file, no later than August 20, 2020, either (1) a joint
18 proposed discovery plan; or (2) a status report explaining why a proposed discovery plan should
19 not be filed at this time.
20          IT IS SO ORDERED.
21          Dated: August 10, 2020
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
